Case 5:20-cv-01478-JGB-SHK Document 17 Filed 10/29/20 Page 1 of 4 Page ID #:187




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 20-1478 JGB (SHKx)                              Date October 29, 2020
  Title Albert Diaz v. Ford Motor Company


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                        Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                         None Present

  Proceedings:      Order (1) DENYING Plaintiff’s Motion to Remand (Dkt. No. 10); and
                    (2) VACATING the November 2, 2020 Hearing (IN CHAMBERS)


         Before the Court is a Motion to Remand filed by Plaintiff Albert Diaz. (“Motion,” Dkt.
 No. 10.) The Court finds this matter appropriate for resolution without a hearing. See Fed. R.
 Civ. P. 78; L.R. 7-15. After considering the papers filed in support of and in opposition to the
 Motion, the Court DENIES the Motion. The Court vacates the hearing set for November 2,
 2020.

                                        I. BACKGROUND

        On June 15, 2020, Plaintiff filed his Complaint in the Superior Court of California for the
 County of Riverside against Defendants Ford Motor Company and Does 1 through 20.
 (“Complaint,” Dkt. No. 1-1.) The Complaint alleges two causes of action: (1) breach of implied
 warranty of merchantability under the Song-Beverly Warranty Act; and (2) breach of express
 warranty under the Song-Beverly Warranty Act. (Compl. ¶¶ 14-34.)

         On July 24, 2020, Defendant Ford Motor Company (“Ford”) removed the action to
 federal court, arguing that there is diversity jurisdiction. (“Notice of Removal,” Dkt. No. 1.)
 Plaintiff filed the Motion on September 25, 2020. On October 9, 2020, Defendant filed an
 Opposition. (“Opposition,” Dkt. No. 11.) Plaintiff replied on October 19, 2020. (“Reply,” Dkt.
 No. 13.)



  Page 1 of 4                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:20-cv-01478-JGB-SHK Document 17 Filed 10/29/20 Page 2 of 4 Page ID #:188




                                II.    FACTUAL ALLEGATIONS

         On or about November 18, 2017, Plaintiff purchased a new 2017 Ford Super Duty F-250
 SRW (“Vehicle”), which Defendant manufactured. (Compl. ¶¶ 4-5.) Along with the purchase
 of the Vehicle, Plaintiff received a series of written, express, and implied warranties. (Id. ¶ 7.)
 Plaintiff has delivered the Vehicle to Defendant’s authorized service and repair facilities on at
 least two occasions for defects and malfunctions, specifically for issues with steering/suspension.
 (Id. ¶¶ 9-10.) Each time, Plaintiff notified Defendant of the defects, malfunctions,
 misadjustments, and/or nonconformities. (Id. ¶ 11.) In each occasion, Defendant represented to
 Plaintiff that it could and would conform the Vehicle to the applicable warranties, that they in
 fact did so, and that all defects, malfunctions, misadjustments, and/or nonconformities had been
 repaired. (Id. ¶ 12.) However, they continue to exist despite the number of repair attempts.
 (Id.)

                                      III. LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to federal court where
 the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
 (1987). Federal courts have limited jurisdiction, “possessing only that power authorized by
 Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, a defendant may
 remove civil actions in which a federal question exists or in which complete diversity of
 citizenship between the parties exists and the amount in controversy exceeds $75,000. See 28
 U.S.C. §§ 1331, 1332.

          The Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction,”
 and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the
 first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The strong presumption
 against removal jurisdiction means that the defendant always has the burden of establishing that
 removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL 5514142, *6 (C.D.
 Cal. Oct. 31, 2014). Courts must resolve doubts regarding removability in favor of remanding the
 case to state court. Id.

                                        IV. DISCUSSION

       Plaintiff argues that removal was improper because Defendant has not established by a
 preponderance of the evidence that the controversy exceeds $75,000. (Mot. at 3-4.) Defendant
 responds that the jurisdictional amount in controversy is facially apparent from Plaintiff’s
 Complaint. (Opp’n at 8.) The Court agrees with Defendant.

       Where a complaint “alleges damages in excess of the federal amount-in-controversy
 requirement. . .then the amount-in-controversy requirement is presumptively satisfied unless it
 appears to a legal certainty that the claim is actually for less than the jurisdictional minimum.”
 Mireles v. Wells Fargo Bank, N.A., 845 F. Supp. 2d 1034, 1049 (C.D. Cal. 2012) (internal
 quotations omitted); see also Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir.

  Page 2 of 4                         CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:20-cv-01478-JGB-SHK Document 17 Filed 10/29/20 Page 3 of 4 Page ID #:189




 2007) (noting that “when a complaint filed in state court alleges on its face an amount in
 controversy sufficient to meet the federal jurisdictional threshold, such requirement is
 presumptively satisfied unless it appears to a ‘legal certainty’ that the plaintiff cannot actually
 recover that amount”).

        The Complaint alleges:

        The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS
        ($25,000), exclusive of interest and costs, for which Plaintiff seeks judgment against
        Defendants, together with equitable relief. In addition, Plaintiff seeks damages from
        Defendants, and each of them, for incidental, consequential, exemplary, and actual
        damages including interest, costs, and actual attorneys’ fees.

 (Compl. ¶ 13.) As Defendant points out, these allegations are identical to plaintiff’s allegations in
 Bernstein v. BMW of N. Am., 2018 WL 2210683 (N.D. Cal. May 15, 2018), where the court held
 that the amount in controversy was evident from the face of the complaint. (Opp’n at 11.) They
 also perfectly mirror the allegations in Astudillo-Bautista, et al. v. Ford Motor Co., 2020 WL
 6306232 (C.D. Cal. Oct. 27, 2020), where, applying the same rationale, the court came to the
 same conclusion.

         Here, as in Bernstein and Astudillo-Bautista, in addition to the $25,000 at issue, Plaintiff
 seeks incidental, consequential, exemplary, and actual damages, as well as attorneys’ fees and
 costs. Under the Song-Beverly Act, Plaintiff may seek civil penalties of twice the amount of the
 actual damages. Cal. Civ. Code §§ 1794(c),(e). These penalties would amount to $50,000 (twice
 the alleged damages of at least $25,000), bringing the potential damages to $75,000, not
 including attorneys’ fees.1 Thus, as in those cases, that the amount in controversy exceeds
 $75,000 is evident from the face of the Complaint. See also McDonald v. BMW of N. Am., LLC,
 2017 WL 5843385, at *1-2 (S.D. Cal. Nov. 28, 2017) (“The complaint states that Plaintiff’s
 damages exceed $25,000, and prays for actual damages, statutory penalties of two times actual
 damages, attorney’s fees and punitive damages ... BMW []could have multiplied $25,001 (the
 minimum amount of damages alleged in the complaint) by three to determine that Plaintiff seeks,
 at a minimum, in excess of $75,000, not including attorney's fees or punitive damages.”).

       Plaintiff makes no effort to distinguish Bernstein or McDonald, or to explain why the
 Court should depart from those analogous cases.2 Rather, Plaintiff counters that paragraph 13
 “serves only to establish that the amount in controversy meets the requirement for this case to be
 considered an unlimited civil case” in state court and “is merely a statement that the total
 amount in controversy is over $25,000.” (Reply at 3.) The Complaint, however, specified that

         1
        “Courts as a matter of law, calculate the amount in controversy based upon the
 maximum amount of civil penalties available to plaintiff.” Saulic v. Symantec Corp., 2007 WL
 5074883, at *4 (C.D. Cal. Dec. 26, 2007).
         2
          The Astudillo-Bautista order was issued on October 27, 2020, after the Motion was fully
 briefed. That case, however, applied Bernstein and McDonald.

  Page 3 of 4                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:20-cv-01478-JGB-SHK Document 17 Filed 10/29/20 Page 4 of 4 Page ID #:190




 the $25,000 is “exclusive of” and “[i]n addition” to other costs and damages, making clear that
 these would not be subsumed within that total figure.

        Because the Complaint alleges the jurisdictional minimum on its face, and it does not
 appear to a “legal certainty” that Plaintiff cannot actually recover that amount, the Court finds
 that the amount in controversy requirement is satisfied. The Court therefore DENIES Plaintiff’s
 Motion.

                                     V.     CONCLUSION

       For the reasons above, the Court DENIES Plaintiff’s Motion to Remand. The November
 2, 2020 hearing is VACATED.



 IT IS SO ORDERED.




  Page 4 of 4                      CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
